IN THE COURT OF CRIMINAL APRfSt^^^r^^
                                      OF TEXAS                            12th Court'



                                      NO. PD-0827-13
                                                                             u
                     MICHAEL DESHUN THOMPSON, AppellantCATHY S                            ( V
                                              v.




                                 THE STATE OF TEXAS


         ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                    FROM THE TWELFTH COURT OF APPEALS
                                  CHEROKEE COUNTY


    Per curiam. Keasler and Hervey, JJ., dissent.

                                          ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),

because it does not contain a copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.


Filed: September 25, 2013
Do Not Publish